Citation Nr: 1301566	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  10-34 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for hepatitis C. 


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1974 to August 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, WV, which granted service connection for hepatitis C, rated 10 percent disabling from July 5, 2007.  In a February 2012 rating decision, an earlier effective date of June 29, 2007, was granted.

This case was initially before the Board in August 2011, when a claim for service connection for muscle aches and numbness in the arms and legs and a claim for service connection for rheumatoid arthritis, both to include as secondary to service-connected hepatitis were remanded for additional development.  The claim for entitlement to a rating in excess of 10 percent for hepatitis C was remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   

While the claims were on Remand, in February 2012, the RO in Huntington, West Virginia granted service connection for left hand and wrist arthralgia (also claimed as arthritis, muscle pain and numbness associated with hepatitis C), right hand and wrist arthralgia (also claimed as arthritis, muscle pain and numbness associated with hepatitis C), left shoulder arthralgia (also claimed as arthritis, muscle pain and numbness associated with hepatitis C), right shoulder arthralgia (also claimed as arthritis, muscle pain and numbness associated with hepatitis C), left knee arthralgia (also claimed as arthritis, muscle pain and numbness associated with hepatitis C), and right knee arthralgia (also claimed as arthritis, muscle pain and numbness associated with hepatitis C).  The Veteran has not appealed the ratings or effective dates assigned to these disabilities.  

As the Veteran's claims for muscle aches and numbness in the arms and legs, and arthritis have been addressed through the granting of service connection for the above listed disabilities, the Board finds that the issues regarding entitlement to service connection for muscle aches and numbness in the arms and legs and for rheumatoid arthritis have been resolved and are no longer on appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was last afforded a VA examination in November 2010 regarding her hepatitis C symptomatology.  At the time of the VA examination, the Veteran was not taking medications for her hepatitis C.  In an August 2012 statement, the Veteran argues that she should be receiving a 20 percent disability rating based on the fact that she has been on continuous medication for her hepatitis C for the past 24 weeks.  These recent statements suggest that there has been an increase in symptomatology of the Veteran's hepatitis C disability since her November 2010 VA examination.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of her service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

The Veteran additionally noted in her August 2012 statement that she was enrolled in the hepatitis C treatment program at the Martinsburg VA Medical Center (VAMC).  As such, the record reflects there are outstanding VA treatment records pertinent to her hepatitis C claim.  The claims file reflects that the Veteran has received medical treatment from the Martinsburg VAMC; however, as the claims file only includes treatment records from that facility dated up to January 2012 (see Veteran's Virtual VA File), any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should obtain and associate with the claims file all outstanding VA records.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file complete VA treatment records from the medical center in Martinsburg, WV, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of January 2012 to the present.

2.  Schedule the Veteran for a VA examination to assess the current status of her service-connected hepatitis C.  Current symptomatology and treatment, as well as that taking place since 2007, should be clearly identified.

The VA examiner should additionally offer an opinion as to the specific impact the Veteran's hepatitis C has on her ability to secure or follow a substantially gainful occupation.

3.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


